MacLEAN, J.
The plaintiff declared on a quantum meruit, in two cases for services rendered at Washington, D. C., at the special instance and request of the defendants, in the matter of obtaining refunds of certain customs charges or duties. He was not entitled to recover upon his first cause, for his brother,' whom he made the agent of the defendants, did not appear to have authority, beyond procuring information, to make bargains for services on their behalf, and so, in a measure, confessed. Had there been authority, there was no evidence of reasonable value, or of specified sum agreed upon, if any, for the matter was settled here. As to the second cause, direct negotiations between the parties herein seemingly never ripened into agreement. For these reasons, it being unnecessary to comment on improper receptions of evidence, the judgment rendered in favor of the plaintiff must be reversed, and a new trial ordered.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.